DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 5 requires the blades to be “offset relative to each other in a direction perpendicular to their main faces by a distance that is greater than the thickness of the blades.” This contradicts claim 1 requiring the end segment, which comprises both blades, to have a cross-section that is flat. Appropriate correction is required.
Claim Objections
Claims 3 and 4 are objected to for being dependent on a canceled claim. For purposes of this action only, they will each be considered to depend from claim 1.  Appropriate corrections are required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Jr., hereinafter Beck (US 5827089) in view of Liou et al., hereinafter Liou (US 6132247).
Claim 1: Beck discloses a pin (20, Fig 2) for an electrical connector (10), the pin comprising a link segment (24) for linking it to the connector and an end segment (below 24) that is free, the end segment having two mutually parallel blades (26) that are spaced apart from each other, each blade having two main faces (as shown where 26 points in figure 2) that are connected together by two edges (inside edges) that are substantially parallel to a longitudinal direction (along vertical axis) of the pin (Fig 2) and one of which is provided with at least one contact portion (26a) that projects laterally relative to an outside surface of the link segment and that is arranged to bite into a surface against which it is pressed (col 2, lines 39-59 teach barbs frictionally engaging for the purpose of securing, which is a form of biting), the contact portions extending oppositely to each other (Fig 2) and the blades (26) being elastically deformable (col 2, lines 29-33) between a rest position and a close-together position in which the contact portions are closer together, wherein the end segment has a cross-section that is flat (Fig 2) and that is provided with a slot (28) passing through the end segment in its thickness direction and extending over a length of the free end segment (as shown in Fig 2) so as to form the two blades, each of the two blades having a first edge (inside 
Beck does not disclose the first edges being parallel one to the other when the blades are in the rest position, however Liou discloses first edges being parallel one to the other when the blades (362) are in the rest position (Fig 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the edges of Beck to be parallel one to the other. This allows the blades to accommodate the width of the hole and form an interference fit (col 3, line 1).


    PNG
    media_image1.png
    263
    647
    media_image1.png
    Greyscale



Claim 3: Beck further discloses that the slot (28) also extends into a fraction of the link segment (as shown in Fig 2).  
Claim 4: Beck further discloses  the end segment (below 24) made of a material (col 2, lines 34-35) such that, when the blades (26) are pressed against each other, the elastic limit of material is not reached (col 2, line 29, the blades are resiliently deflectable).  
Claim 6: Beck further discloses the contact portions (26a) are substantially triangular in shape (Fig 2).  
Claim 7: Beck discloses the pin according to claim 1, wherein the contact portions (26a) are arranged on a terminal portion (as shown in Fig 2) of the end segment (below 24).  
Claim 8: Beck discloses the pin according to claim 1, wherein the end segment (below 26) has a terminal portion (27) that is chamfered or rounded (Fig 2).  
Claim 11: Beck discloses a connector (10) comprising a base (11) carrying a pin (20, Fig 2). Beck does not disclose (multiple) pins. Liou discloses pins (Column 2, lines 32-33 teach at least one locating hole for pin 30 and Fig 2 shows a second locating hole on the left side of the connector. As such, a second pin is implied.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have more than one pin for stably retaining the connector.

Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Beck and Liou, further in view of Yang et al., hereinafter Yang (US 6022243).
Beck discloses the pin according to claim 1. Beck does not disclose wherein the blades are offset relative to each other in a direction perpendicular to their main faces by a distance that is greater than the thickness of the blades.  
Yang et al. disclose blades offset relative to each other in a direction perpendicular to their main faces (Fig 3) by a distance (col 2, lines 32-36) that is greater than the thickness of the blades (Fig 4A-4C).  
.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's amendments and arguments filed 12/03/2021 have been fully considered and are addressed above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/renee s luebke/Supervisory Patent Examiner
Art Unit 2833